*734
Judgment affirmed.

The original petition alleged that the petitioners were creditors of Webb & Co. by accounts which were past due, and payment of which had been demanded and refused ; that Webb & Co., being insolvent, made the sale to Bass Bros. & Co. for the purpose of avoiding the payment of their debts, which purpose' was known to Bass Bros. & Co.; that the price was inadequate; and that both the vendors and vendees acted in fraud of the petitioners and other creditors, etc. The prayer was for receiver, for setting aside of the sale and pro rata division of the proceeds of the assets among all the creditors, and for restraining order. Two of the petitioners, B. & A. Haas and the Ladies’ Suit Manufacturing Co., were claimed by the defendants to be one and the same firm, and therefore it was contended that there were not three creditors who were parties plaintiff to the original petition. Other creditors were made parties by amendment two days after the original petition was filed. The evidence for the plaintiffs was, that • the two plaintiffs claimed to be the same firm are separate and distinct, dealing in different classes of goods and keeping separate and distinct sets of books, although part of the business of one of them is done at the same place as that of the other; also, that some of the parties interested in the business of one of them have no interest in the business of the other.
The evidence on the subject of fraud in the making of the sale was somewhat conflicting. The evidence is that the price was fair. There seems to be no allegation or evidence as to the insolvency of Bass Bros. & Co.
Bean & Smith and Reece & Denny, for plaintiffs.
McHenry, Nunnally & Neel, Dabney & Douche, and C. N. Deatherston, contra.